UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-33609 SUCAMPO PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Class A common stock, par value $0.01 The NASDAQ Global Market Delaware 30-0520478 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4520 East-West Highway, 3rd Floor Bethesda, MD (Zip Code) (Address of principal executive offices) (301) 961-3400 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of October 25, 2013, there were 42,470,364 shares of the registrant’s class A common stock outstanding. Sucampo Pharmaceuticals, Inc. Form 10-Q Index Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of September 30, 2013 and December 31, 2012 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three and Nine months Ended September 30, 2013 and 2012 Condensed Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the Nine months Ended September 30, 2013 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine months Ended September 30, 2013 and 2012 Notes to Condensed Consolidated Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES INDEX TO EXHIBITS PART I — FINANCIAL INFORMATION Item 1. Financial Statements SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Balance Sheets (Unaudited) (In thousands of U.S. dollars, except share data) September 30, December 31, ASSETS: Current assets: Cash and cash equivalents $ $ Investments, current Product royalties receivable Unbilled accounts receivable - Accounts receivable, net Deferred tax assets, current Deferred charge, current Income taxes receivable - Restricted cash, current Inventory - Prepaid expenses and other current assets Total current assets Investments, non-current Property and equipment, net Intangible assets, net Deferred tax assets, non-current Deferred charge, non-current Restricted cash, non-current Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue, current Income tax payable - Notes payable, current Other current liabilities Total current liabilities Notes payable, non-current Deferred revenue, non-current Deferred tax liability, non-current Other liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders' equity: Preferred stock, $0.01 par value; 5,000,000 shares authorized at September 30, 2013 and December 31, 2012; no shares issued and outstanding at September 30, 2013 and December 31, 2012 - - Class A common stock, $0.01 par value; 270,000,000 shares authorized at September 30, 2013 and December 31, 2012; 42,389,346 and 41,964,905 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income Treasury stock, at cost; 524,792 and 457,030 shares ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 1 SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) (In thousands of U.S. dollars, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Research and development revenue $ Product royalty revenue Product sales revenue - - Co-promotion revenue - 61 Contract and collaboration revenue Total revenues Cost of goods sold - - Gross profit Operating expenses: Research and development General and administrative Selling and marketing Total operating expenses Income (loss) from operations ) ) ) Non-operating income (expense): Interest income 20 68 63 Interest expense ) Other income (expense), net ) 8 Total non-operating income (expense), net ) ) ) Income (loss) before income taxes ) ) ) Income tax benefit (provision) Net income (loss) $ $ ) $ $ ) Net income (loss) per share: Basic net income (loss) per share $ $ ) $ $ ) Diluted net income (loss) per share $ $ ) $ $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted Comprehensive income (loss): Net income (loss) $ $ ) $ $ ) Other comprehensive income (loss): Unrealized gain (loss) on investments, net of tax effect 18 28 ) 23 Foreign currency translation ) Comprehensive income (loss) $ $ ) $ $ ) The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 2 SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) (In thousands of U.S. dollars, except share data) Class A Common Stock Additional Paid-In Accumulated Other Comprehensive Treasury Stock Retained Earnings (Accumulated Total Stockholders' Shares Amount Capital Income (Loss) Shares Amount Deficit) Equity Balance at December 31, 2012 ) ) Stock issued upon exercise of stock options 3 - Employee stock option expense - Stock issued under employee stock purchase plan - 17 - 17 Foreign currency translation - - - ) - - - ) Unrealized loss on investments, net of tax effect - - - ) - - - ) Windfall tax benefit from stock-based compensation - Treasury stock, at cost - ) - ) Net income - Balance at September 30, 2013 $ ) $ ) $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 3 SUCAMPO PHARMACEUTICALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands of U.S. dollars) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Deferred tax provision ) ) Deferred charge Stock-based compensation Amortization of premiums on investments 81 49 Notes payable paid-in-kind interest - Unrealized currency translations gains ) - Changes in operating assets and liabilities: Accounts receivable ) Unbilled accounts receivable Product royalties receivable ) Inventory ) 87 Prepaid and income taxes receivable and payable, net ) ) Accounts payable ) ) Accrued expenses ) ) Deferred revenue ) ) Accrued interest payable - Other assets and liabilities, net ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of investments ) ) Proceeds from the sales of investments - Maturities of investments Purchases of property and equipment ) ) Purchases of intangible assets - ) Purchase of other investing activities - ) Restricted cash ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from notes payable - Repayment of notes payable ) - Proceeds from exercise of stock options 67 Purchase of treasury stock ) ) Proceeds from employee stock purchase plan 17 15 Windfall tax benefit from stock-based compensation - Net cash provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents (2
